DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a door closed position" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 depends from claim 1 which already positively recites “a closed position” indicating that claim 3 should be referencing “the closed position”.
Claims 8-20 are rejected due to their dependency from claim 3. 

Claims 5-20 are rejected due to their dependency from claim 4.

The term “about 39 degrees to about 49 degrees” in claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In the specification Applicant has stated that “about may mean the numeric value may be modified by +/-.05%... +/-10% or more”. Applicant has also stated that “All numeric values are modified by the term “about” whether or not explicitly stated”. This proposed definition does not properly define what is being claimed by the term “about” and brings into question the scope of limitation for all numeric values. The proposed definition lists a number of proposed ranges without specifying which would be applicable and that statement that the value may vary by “+/-10% or more” would mean that any numerical value would be applicable regardless of the value provided in the claim.

Claim 11 recites the limitation "a channel having a gasket disposed therein" in the first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claims 1-7, claim 2 already positively recites “a gasket” (with claims 3-7 depending from claim 2) and claim 4 already positively recites the gasket being disposed in a channel (with claims 5-7 depending from claim 4).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0192829 (Manchiraju).
	Regarding claim 1, Manchiraju discloses a walk-in bath (100) comprising a sidewall (110/112) and a door (120), wherein:
	the door is configured to be in an open position (Fig. 15) or a closed position (Fig. 1);
	the sidewall and closed door define a tub (103) configured to hold bathing water (Para. 0041);
	the door comprises a fin (Fig. 1 - 167/168 - continues form sidewall along top of door) configured to be grasped by a bather; and 
	the fin comprises a continuous projection (167) positioned on a top edge of the door between a first end of the door and a second end of the door (Fig. 1).
	


	Regarding claim 3, Manchiraju discloses that the gasket comprises a gasket body (129) configured to deform and to engage the sidewall in a door closed position to form a seal (Para. 0050-0051).

	Regarding claims 4-6, Manchiraju discloses that the door comprises a channel (120a) having a gasket disposed in the channel (Fig. 20). The gasket comprises an anchor section (127a) and a gasket body (129), and the gasket anchor section is disposed in the channel with the gasket anchor section comprising one or more barbs (127a; Para. 0052 - includes a coupling feature such as a finger or snap) configured to engage the channel.

	Regarding claim 12, Manchiraju discloses that the bathtub comprises a ridge (167/168) on at least a portion of an upper surface of the sidewall and that the fin forms a continuous surface with the ridge when the door is in the closed position (see Figs. 1 and 3, structure 167/168 continues from the sidewall along the top of the door).

	Regarding claim 15, Manchiraju discloses that the fin comprises a concave portion (168) configured to be grasped by a user.

	Regarding claim 16, Manchiraju discloses that the fin and door are a unitary construct (Figs. 1 and 3).

	Regarding claim 18, Manchiraju discloses that at least one side of the fin is parallel to the door (Figs. 1 and 3).

	Regarding claim 19, Manchiraju discloses the inclusion of a handle (135) coupled to the sidewall (Fig. 2), the handle configured to engage a strike plate (121A) and to maintain the door in a closed position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12, 15-16 and 18-19 (as they depend from claim 7) are rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view of US 3,863,275 (Brendgord).
	Regarding claim 7, Manchiraju discloses a bathtub with a door comprising a gasket with a barb that engages a channel (Para. 0052) as previously discussed however Manchiraju does not provide details on the channel and barb engagement such as if the channel comprises one or more slots for engaging the barbs.  

	It would have been obvious to one of ordinary skill in the art to form one or more slots in the channel configured to engage the gasket barb, as taught by Brendgord, to facilitate a secure connection between the barb structure of the gasket and the door thereby providing a more secure connection.

	Regarding claim 12, Manchiraju states that the bathtub comprises a ridge (167/168) on at least a portion of an upper surface of the sidewall and that the fin forms a continuous surface with the ridge when the door is in the closed position (see Figs. 1 and 3, structure 167/168 continues from the sidewall along the top of the door).

	Regarding claim 15, Manchiraju states that the fin comprises a concave portion (168) configured to be grasped by a user.

	Regarding claim 16, Manchiraju states that the fin and door are a unitary construct (Figs. 1 and 3).

	Regarding claim 18, Manchiraju states that at least one side of the fin is parallel to the door (Figs. 1 and 3).

.

Claims 8-11 (as they depend from claims 1-6) are rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view of US 3,719,960 (Russell).
	Regarding claims 8-10, Manchiraju does not disclose whether or not the side surfaces of the door are angled. 
	Russell teaches a bathtub (10) with an access door (24) having angled right, left and bottom sides (Fig. 2). 
	It would have been obvious to one of ordinary skill in the art to angle the left, right and bottom sides of the door, as taught by Russell, to provide a more secure seal with a larger contact area between the door and the bathtub sidewall.
	Russell does not explicitly teach the angle of the door edges being between 39 degrees to 49 degrees. Instead Russell teaches that the angle is between 0 and 90 degrees. Applicant has not stated that having the door edge surfaces formed at these particular angles solves any stated problem or is for any particular purpose (Applicant states that the claimed values can vary by +/-10% or more and that the door edge surface angle can be from 35 degrees to 52 degrees or more).  Moreover, it appears that the angled door edge surfaces as taught by Russel, or Applicant’s invention, would perform equally well with the door edge surfaces formed at any non-perpendicular/non-90 degrees angle. Accordingly it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the door edge surface such that the surface was formed at an angle between 39 degrees and 49 degrees because 

	Regarding claim 11, Manchiraju discloses that the door has an edge surface (Fig. 17) comprising a channel (120a) having a gasket (126) disposed therein but does not disclose that the edge surface is angled. 
	Russell teaches a bathtub (10) with an access door (24) having angled right, left and bottom sides (Fig. 2). 
	It would have been obvious to one of ordinary skill in the art to angle the left, right and bottom sides of the door, as taught by Russell, to provide a more secure seal with a larger contact area between the door and the bathtub sidewall.

Claims 8-11 (as they depend from claim 7) are rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view Brendgord as applied to claim 7 above, and further in view of Russell.
	Regarding claims 8-10, Manchiraju does not state whether or not the side surfaces of the door are angled. 
	Russell teaches a bathtub (10) with an access door (24) having angled right, left and bottom sides (Fig. 2). 
	It would have been obvious to one of ordinary skill in the art to angle the left, right and bottom sides of the door, as taught by Russell, to provide a more secure seal with a larger contact area between the door and the bathtub sidewall.


	Regarding claim 11, Manchiraju states that the door has an edge surface (Fig. 17) comprising a channel (120a) having a gasket (126) disposed therein but does not disclose that the edge surface is angled. 
	Russell teaches a bathtub (10) with an access door (24) having angled right, left and bottom sides (Fig. 2). 
	It would have been obvious to one of ordinary skill in the art to angle the left, right and bottom sides of the door, as taught by Russell, to provide a more secure seal with a larger contact area between the door and the bathtub sidewall.

Claims 13-14 (as they depend from claims 1-6) are rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view of US 4,346,485 (Reed).
	Regarding claim 13, Manchiraju discloses that the fin (upper end of the door) has a tapering shape which alters height from the exterior of the tub towards the inside of the tub (Fig. 2) but does not explicitly disclose a tapering shape with a maximum height at the first end of the door and a minimum height at a second end of the door. 
	Reed teaches a bathtub (Fig. 2) comprising a door (7). The rim (32) of the tub, including the top of the door, comprises a tapering surface (32a) which tapers from a maximum height at one end to a minimum height at an opposing end (Figs. 1-4).
	It would have been obvious to one of ordinary skill in the art to form the fin with a tapering shape having a maximum height at one end and a minimum height at an opposing end, as taught by Reed, to create a more ergonomic shape which can be either easier to grasp by a user or upon which a user can more comfortably lean/rest a body part.

	Regarding claim 14, Manchiraju discloses that the fin (upper end of the door) has a tapering shape which alters height from the exterior of the tub towards the inside of the tub (Fig. 2) but does not explicitly disclose that the fin has a maximum width at a first end of the door and a minimum width at the second end of the door.
	Reed teaches a bathtub (Fig. 2) comprising a door (7). The rim (32) of the tub, including the top of the door, comprises a surface (32a) which tapers from a maximum width at one end to a minimum width at an opposing end (Figs. 1-4).
	It would have been obvious to one of ordinary skill in the art to form the fin with a shape having a maximum width at one end and a minimum width at an opposing end, as taught by 
	It is noted that as currently written the claims do not require the maximum and minimum widths to be different widths.

Claims 13-14 (as they depend from claim 7) are rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view of Brendgord as applied to claim 7 above, and further in view of Reed.
	Regarding claim 13, Manchiraju states that the fin (upper end of the door) has a tapering shape which alters height from the exterior of the tub towards the inside of the tub (Fig. 2) but does not explicitly disclose a tapering shape with a maximum height at the first end of the door and a minimum height at a second end of the door. 
	Reed teaches a bathtub (Fig. 2) comprising a door (7). The rim (32) of the tub, including the top of the door, comprises a tapering surface (32a) which tapers from a maximum height at one end to a minimum height at an opposing end (Figs. 1-4).
	It would have been obvious to one of ordinary skill in the art to form the fin with a tapering shape having a maximum height at one end and a minimum height at an opposing end, as taught by Reed, to create a more ergonomic shape which can be either easier to grasp by a user or upon which a user can more comfortably lean/rest a body part.

	Regarding claim 14, Manchiraju states that the fin (upper end of the door) has a tapering shape which alters height from the exterior of the tub towards the inside of the tub (Fig. 2) but 
	Reed teaches a bathtub (Fig. 2) comprising a door (7). The rim (32) of the tub, including the top of the door, comprises a surface (32a) which tapers from a maximum width at one end to a minimum width at an opposing end (Figs. 1-4).
	It would have been obvious to one of ordinary skill in the art to form the fin with a shape having a maximum width at one end and a minimum width at an opposing end, as taught by Reed, to create a more ergonomic shape which can be either easier to grasp by a user or upon which a user can more comfortably lean/rest a body part.
	It is noted that as currently written the claims do not require the maximum and minimum widths to be different widths.

Claim 17 (as it depends from claims 1-6) is rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view of US 8,307,471 (Seymour).
	Regarding claim 17, Manchiraju discloses that the fin and door are a unitary construct rather than being separate parts.
	Seymour teaches a bathtub (10) with a door (66) with a fin (70) removably coupled (Figs. 6/7- brackets) to its upper edge.
	It would have been obvious to one of ordinary skill in the art to make the fin removably coupled to the door, as taught by Seymour, so that a user can replace the fin structure in the event of it being damaged or remove the fin structure if they prefer not to utilize it. 

Claim 17 (as it depends from claim 7) is rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view of Brendgord as applied to claim 7 above, and further in view of Seymour.
	Regarding claim 17, Manchiraju states that the fin and door are a unitary construct rather than being separate parts.
	Seymour teaches a bathtub (10) with a door (66) with a fin (70) removably coupled (Figs. 6/7- brackets) to its upper edge.
	It would have been obvious to one of ordinary skill in the art to make the fin removably coupled to the door, as taught by Seymour, so that a user can replace the fin structure in the event of it being damaged or remove the fin structure if they prefer not to utilize it. 

Claim 20 (as it depends from claims 1-6) is rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view of WO 2011/110313 (Acampa).
	Regarding claim 20, Manchiraju discloses a bathtub with a door and a handle that engages a strike plate as previously discussed however Manchiraju does not disclose details of the strike plate such as if it has a surface with both a concave and a convex section.
	Acampa teaches a bathtub comprising a door (4) and a securing handle (1) which engages a strike plate (2) having a concave section (Figs. 21-22 - central recess which receives handle) and a convex section (Figs. 21-22 - ridges/projections on either side of central recess).
	It would have been obvious to one of ordinary skill in the art to form the strike plate with a surface comprising a convex section and a concave section, as taught by Acampa, to facilitate holding the handle in place while it secures the door (preventing over rotation or accidental release of the door).

Claim 20 (as it depends from claims 1-6) is rejected under 35 U.S.C. 103 as being unpatentable over Manchiraju in view of Brendgord as applied to claim 7 above, and further in view of Acampa.
	Regarding claim 20, Manchiraju states a bathtub with a door and a handle that engages a strike plate as previously discussed however Manchiraju does not disclose details of the strike plate such as if it has a surface with both a concave and a convex section.
	Acampa teaches a bathtub comprising a door (4) and a securing handle (1) which engages a strike plate (2) having a concave section (Figs. 21-22 - central recess which receives handle) and a convex section (Figs. 21-22 - ridges/projections on either side of central recess).
	It would have been obvious to one of ordinary skill in the art to form the strike plate with a surface comprising a convex section and a concave section, as taught by Acampa, to facilitate holding the handle in place while it secures the door (preventing over rotation or accidental release of the door).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB2352393 (Basnett) is a bathtub with a door, the door having a gasket secured in a channel, the gasket comprising a barb that engages slots in the channel.
US D270,658 (Sills) is a bathtub with an upper rim having sides which taper from a wide end to a narrower end and from a high end to a lower end.

US 2012/0192350 (Stafford) is a bathtub door comprising a plurality of different gasket and handle arrangements.
US 3,066,316 (Russell2) is a bathtub with a door having angled side surfaces and a handle that engages a strike plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754